881 F.2d 1078
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WHITE ASH MINING COMPANY, Petitioner,v.Delmer BURCHETT;  Director, Office of Workers' CompensationPrograms, United States Department of Labor, Respondents.
No. 89-3295.
United States Court of Appeals, Sixth Circuit.
Aug. 7, 1989.

Before KRUPANSKY and RYAN, Circuit Judges and LIVELY, Senior Circuit Judge.

ORDER

1
The petitioner seeks review of the Benefits Review Board's decision awarding black lung disability benefits to the respondent Burchett.  The respondent, Director, Office of Workers' Compensation, now moves to dismiss the appeal on the grounds that the appeal was not timely filed.  The petitioner opposes the motion.


2
The Benefits Review Board entered an order awarding benefits to respondent Burchett on November 30, 1988.  The petitioner filed its notice of appeal to this Court on April 11, 1989.


3
The respondent contends that the appeal should be dismissed because it was not filed within the sixty (60) day time period required by 33 U.S.C. Sec. 921(c).  The petitioner asserts that its counsel was not served with the Board's decision until March 31, 1989 and that therefore the appeal from that decision on April 11, 1989 was timely.  This Court lacks jurisdiction in this appeal.  Pursuant to Fed.R.App.P. 15(a) and 26(b) an appellate court may not enlarge the time for appeal from a decision of an administrative agency.    See also Danko v. Director, OWCP, 846 F.2d 366, 369 (6th Cir.1988).


4
It is therefore ORDERED that the motion to dismiss is granted.